Title: From George Washington to Colonel Malmedy, 16 May 1777
From: Washington, George
To: Malmedy, François Lellorquis de



Sir
Head Quarters [Morristown] May 16th 1777.

In answer to your letter of the 14th I must freely confess, I do not fully comprehend your meaning, nor can I forbear expressing my surprise, that you still hold out the idea of difficulties in your situation, notwithstanding the mark of attention you mention, which has lately been conferred upon you by Congress. It astonishes me, that a Gentleman of your discernment, should find it impossible to make a right distinction between Continental and Colonial appointments, after all the pains that have been taken to explain it. Certainly there is nothing easier to conceive, than that an appointment made by the legislature of a particular State, unauthorized by Congress, can have no effect out of that State. The reason is plain; such legislature has only a local jurisdiction, and can do no act binding on any other State, much less on the whole Continent. Your rank of Brigadier in Rhode Island, on a Continental Scale, is, and always has been, intirely nugatory. You might request a ratification of it from Congress, as a matter of favour, but you could not demand it as a matter of right; and you must be sensible, that many Substantial reasons independent of any personal objections to you, oppose your wish.
A perseverance in your mistaken pretensions, after you had seen they could not be complied with, is what I did not expect.
To request to be employed in a manner not derogatory to the rank you held in Rhode Island, according to your ideas of that rank, is to request not to be employed at all. I must repeat what I have before

told you, that I cannot consider you in any other light, than that in which Congress has placed you, and whatever Employment I may at any time have it in my power to give you, must be in conformity to that precise rank you actually possess in the Continental Army. If you expect any other you deceive yourself. Such an employment, though it may appear to you a degradation, would not in fact be so; because your appointment of Brigadier is a perfect non entity in a Continental view.
If you formed erroneous notions of your Colonial appointment, and in consequence of them made representations to your friends in Europe, which now involve you in perplexities, you ought to consider it as your misfortune, and should not build any claims upon it that cannot be admitted. But, though the distinctions existing among us, may not be well understood in France, as you have hinted in a former letter, is it impossible to give a satisfactory explanation of them to your friends? or will it be any indelible disgrace to you, to confess to them that you have been in an error in your first conceptions, arising from your being a Stranger and unacquainted with the nature of our different military establishments? We ought not to convert trifling difficulties into insuperable obstacles.
Let me propose a few more questions. Appeal to your own understanding and conscience, and then answer, is not the Continental rank you now hold, fully adequate to any expectations you can reasonably deduce from the rank you held in the French army, and from the short term of seven month’s Service in ours? Would not the American Officers, who have been in the Service from the beginning of the war, have a just cause to complain of your too rapid promotion, were your wishes indulged? And would it not justify those, who have been your Superior Officers in your own Country, in raising their hopes to a height, which it would be impossible to gratify? In short Sir, I cannot bring myself to think, that the extraordinary mark of distinction bestowed upon you by the State of Rhode Island, is any sufficient foundation for expecting the Continent to wave every consideration of policy or propriety in your behalf.
Though I wish not to offend or wound, justice both to you and myself requires that I should plainly inform you, that your scruples and difficulties, so often reiterated and under a variety of Shapes, are exceedingly perplexing to me, and that I wish them to cease. I am Sir &ca.

G. Washington

